                       Case 3:19-cv-07545-WHA Document 182 Filed 03/10/20 Page 1 of 6


               1   GIBSON, DUNN & CRUTCHER LLP
                   JOSHUA S. LIPSHUTZ, SBN 242557
               2     jlipshutz@gibsondunn.com
                   555 Mission Street, Suite 3000
               3   San Francisco, CA 94105-0921
                   Telephone:    415.393.8200
               4   Facsimile:    415.393.8306
               5   THEANE EVANGELIS, SBN 243570
                     tevangelis@gibsondunn.com
               6   MICHAEL HOLECEK, SBN 281034
                     mholecek@gibsondunn.com
               7   333 South Grand Avenue
                   Los Angeles, CA 90071-3197
               8   Telephone:    213.229.7000
                   Facsimile:    213.229.7520
               9
                   Attorneys for Respondent CAVIAR, LLC.
           10

           11
                                             UNITED STATES DISTRICT COURT
           12
                                          NORTHERN DISTRICT OF CALIFORNIA
           13
                                                     SAN FRANCISCO DIVISION
           14

           15
                   TERRELL ABERNATHY, et al.,                     Case Nos. 3:19-cv-07545-WHA & 3:20-cv-01292
           16
                                      Petitioners,                CAVIAR, LLC’S RESPONSE TO JUDICIAL
           17                                                     REFERRAL FOR PURPOSE OF
                         v.                                       DETERMINING RELATIONSHIP
           18
                   DOORDASH, INC.,                                Complaint Filed: February 20, 2020
           19                                                     Trial Date:      None set
                                      Respondent.
           20

           21
                   _____________________________________
           22

           23
                   DAVID PRINCE,
           24
                                      Petitioner,
           25
                         v.
           26
                   CAVIAR, LLC,
           27
                                      Respondent.
           28

Gibson, Dunn &
                        CAVIAR, LLC’S RESPONSE TO JUDICIAL REFERRAL FOR PURPOSE OF DETERMINING RELATIONSHIP
Crutcher LLP
                                               CASE NOS. 3:19-CV-07545-WHA & 3:20-CV-01292
                         Case 3:19-cv-07545-WHA Document 182 Filed 03/10/20 Page 2 of 6


               1                                                 Introduction
               2           Caviar, LLC submits this response pursuant to the Court’s March 3, 2020 order. Prince Dkt. 20.
               3   Caviar respectfully submits that Prince v. Caviar, LLC, Case No. 3:20-cv-01292, filed in this District
               4   on February 20, 2020 and pending before the Honorable Richard Seeborg, is not related to Abernathy
               5   v. DoorDash, Inc., Case No. 3:19-cv-07545-WHA.
               6           First, the two cases do not “concern substantially the same parties, property, transaction or
               7   event.” N.D. Cal. Civ. L.R. 3-12(a)(1). In Abernathy, a group of petitioners filed a motion against
               8   DoorDash, Inc. to compel arbitration with AAA. Prince, by contrast, arises from one individual’s
               9   arbitration demand against Caviar with JAMS, for which Caviar already paid filing fees and has agreed
           10      to arbitrate.   The two disputes concern different plaintiffs, defendants, arbitration agreements,
           11      arbitration administrators, and requested relief. Thus, the two cases do not concern the “same parties,
           12      property, transaction or event.”
           13              Second, relating Prince to Abernathy would not avoid any duplication of labor, expense, or
           14      inconsistent rulings. See N.D. Cal. Civ. L.R. 3-12(a)(2). There is nothing left for the Court to do in
           15      Abernathy because it already resolved the motion to compel arbitration. 1
           16                                                Factual Background
           17              In Abernathy, the law firm Keller Lenkner LLC moved to compel arbitration with AAA on
           18      behalf of a group of petitioners—“Dashers” who alleged they were misclassified as independent
           19      contractors. See Abernathy Dkt. 150 at 2. On February 10, 2020, the Court granted the Abernathy
           20      petitioners’ motion “as to the 5,010 petitioners who submitted declarations” and denied the motion “as
           21      to the 869 petitioners” who failed to submit declarations. Abernathy Dkt. 177 at 5. The order also
           22      gave “any party who disagreed” with the Court’s ruling on the motion to seal “14 days to seek relief”
           23      with the Ninth Circuit. Id. at 8. That deadline passed on February 24, 2020, and no party has sought
           24      such relief.
           25              On February 18, 2020, Prince filed an individual arbitration demand with JAMS alleging that
           26

           27       1
                        This response is not intended to operate as an admission of any factual allegation or legal conclusion
                        and is submitted subject to and without waiver of any right, defense, affirmative defense, or
           28           objection, including, without limitation, personal jurisdiction, insufficient process, and/or
                        insufficient service of process.
Gibson, Dunn &
                                                                        1
                           CAVIAR, LLC’S RESPONSE TO JUDICIAL REFERRAL FOR PURPOSE OF DETERMINING RELATIONSHIP
Crutcher LLP
                                                  CASE NOS. 3:19-CV-07545-WHA & 3:20-CV-01292
                         Case 3:19-cv-07545-WHA Document 182 Filed 03/10/20 Page 3 of 6


               1   Caviar misclassifies him as an independent contractor. Despite no indication that Caviar would oppose
               2   arbitration, on February 20, Prince filed a motion to compel arbitration. Prince Dkt. 4 at 1. On
               3   February 21, Caviar’s counsel sent a letter to Keller Lenkner explaining that the petition to compel
               4   arbitration was improper and requesting that Keller Lenkner withdraw the petition. Prince Dkt. 21-1
               5   at 133. Caviar explained that a party may file a petition to compel arbitration only if he is “aggrieved
               6   by the alleged failure, neglect, or refusal of another to arbitrate.” Id. (citing 9 U.S.C. § 4). In its
               7   February 21 letter, counsel for Caviar “confirm[ed] that [Caviar] will arbitrate with Mr. Prince pursuant
               8   to the claim he filed with JAMS.” Id. On February 22, Keller Lenkner responded to Caviar’s February
               9   21 letter, declining to withdraw Prince’s motion. Id. at 136.
           10              On February 28, Caviar received an invoice from JAMS for a filing fee of $1,750 in relation to
           11      Prince’s arbitration demand. Caviar promptly paid the filing fee on the next business day, March 2.
           12      Prince Dkt. 21-1 at 208–209. On March 5, Caviar filed its response to Prince’s motion to compel
           13      arbitration, arguing that Prince has not been “aggrieved” under 9 U.S.C. § 4 because Caviar has not
           14      “refuse[d] to arbitrate,” and that the action was moot. Prince Dkt. 21 at 9–10.
           15                                                     Argument
           16              Prince and Abernathy are not related because they do not concern the “same parties, property,
           17      transaction or event” and there is no “likelihood that there will be an unduly burdensome duplication
           18      of labor and expense or conflicting results if the cases are conducted before different Judges.” N.D.
           19      Cal. Civ. L.R. 3-12(a).
           20              First, Prince and Abernathy concern different parties and different transactions. The petitioners
           21      in Abernathy sought to compel DoorDash to arbitrate their claims before AAA. Abernathy Dkt. at 4–
           22      5. Prince, by contrast, seeks individual arbitration with JAMS to resolve his dispute with Caviar. 2
           23      Prince Dkt. 4 at 17. These cases are dissimilar: They involve different defendants (Caviar and
           24      DoorDash), different plaintiffs, different arbitration agreements, and different arbitration administers
           25      (AAA and JAMS). Further, the defendant in Prince has already agreed to arbitration and has paid its
           26

           27
                    2
                        On October 31, 2019, DoorDash acquired Caviar as its wholly owned subsidiary. According to
           28           Petitioner’s declaration, he signed up to be a courier with Caviar on August 26, 2018, and made his
                        last delivery using Caviar’s platform “in October 2019.” Prince Dkt. 5 at 2.
Gibson, Dunn &
                                                                        2
                           CAVIAR, LLC’S RESPONSE TO JUDICIAL REFERRAL FOR PURPOSE OF DETERMINING RELATIONSHIP
Crutcher LLP
                                                  CASE NOS. 3:19-CV-07545-WHA & 3:20-CV-01292
                        Case 3:19-cv-07545-WHA Document 182 Filed 03/10/20 Page 4 of 6


               1   filing fees to JAMS.
               2          Second, relating Prince and Abernathy would not further the goal of relating cases—promoting
               3   judicial economy and decreasing the likelihood of conflicting or duplicative litigation. See N.D. Cal.
               4   Civ. L.R. 3-12(a). The Abernathy petitioners have already been compelled to arbitration. “Having
               5   ordered arbitration, the district court has nothing left to do” in Abernathy. PMS Distrib. Co. v. Huber
               6   & Suhner, A.G., 863 F.2d 639, 643 (9th Cir. 1988). Thus, irrespective of what transpires in Prince,
               7   there is no risk of duplicative proceedings or conflicting rulings.
               8          In analogous contexts, where the earlier-filed case is stayed pending proceedings before another
               9   forum, closed, or inactive, courts in this district routinely deny motions to relate a later-filed case.
           10      Carlyle Fortran Tr. v. NVIDIA Corp., 2008 WL 4717467, at *1 (N.D. Cal. Oct. 24, 2008) (denying
           11      motion to relate when allegedly related cases were inactive or stayed pending appeal); Rezner v.
           12      Bayerische Hypo-Und Vereinsbank AG, 2009 WL 3458704, at *1 (N.D. Cal. Oct. 23, 2009) (relation
           13      would not avoid unduly burdensome duplication of resources because allegedly related cases were
           14      stayed pending mediation and appeal). These rulings make sense because, in this district, judicial
           15      economy is the primary consideration when ruling on a motion to relate under Local Rule 3-12(a). See
           16      Beauperthuy v. 24 Hour Fitness USA, Inc., 2012 WL 3757486, at *4 n.10 (N.D. Cal. July 5, 2012).
           17                                                    Conclusion
           18             Prince is not related to Abernathy.
           19
                   Dated: March 10, 2020                         GIBSON, DUNN & CRUTCHER LLP
           20

           21
                                                                 By:                     /s/ Joshua Lipshutz
           22                                                                             Joshua Lipshutz

           23

           24                                                    Attorneys for Respondent CAVIAR, LLC

           25

           26

           27

           28

Gibson, Dunn &
                                                                       3
                          CAVIAR, LLC’S RESPONSE TO JUDICIAL REFERRAL FOR PURPOSE OF DETERMINING RELATIONSHIP
Crutcher LLP
                                                 CASE NOS. 3:19-CV-07545-WHA & 3:20-CV-01292
                        Case 3:19-cv-07545-WHA Document 182 Filed 03/10/20 Page 5 of 6


               1                                         PROOF OF SERVICE
               2          I, Tim Kolesk, declare as follows:
               3          I am employed in the County of San Francisco, State of California; I am over the age of
               4   eighteen years and am not a party to this action; my business address is 333 South Grand Avenue,
                   Los Angeles, California 90071, in said County and State. On March 10, 2020, I served the following
               5   document(s):

               6          CAVIAR, LLC’S RESPONSE TO JUDICIAL REFERRAL FOR PURPOSE OF
                          DETERMINING RELATIONSHIP
               7
                    On the parties stated below:
               8

               9            CUSTIS LAW, P.C.
                            Keith A. Custis
           10                kcustis@custislawpc.com
                            1875 Century Park East, Suite 700
           11               Los Angeles, California 90067
                            Telephone: (213) 863-4276
           12
                            KELLER LENKNER LLC
           13
                            Travis Lenkner
           14                tdl@kellerlenkner.com
                            Aaron Zigler
           15                amz@kellerlenkner.com
                            150 N. Riverside Plaza, Suite 4270
           16               Chicago, Illinois 60606
                            Telephone: (312) 741-5220
           17
                            Attorneys for Petitioner David Prince (Case No. 3:20-cv-01292)
           18
                              KELLER LENKNER LLC
           19                 Ashley Keller
                                ack@kellerlenkner.com
           20
                              Marquel Reddish
           21                   mpr@kellerlenkner.com
                              150 N. Riverside Plaza, Suite 4270
           22                 Chicago, Illinois 60606
                              (312) 741-5220
           23

           24                 Warren Postman
                                wdp@kellerlenkner.com
           25                 1300 I Street, N.W., Suite 400E
                              Washington, D.C. 20005
           26                 (202) 749-8334
           27

           28

Gibson, Dunn &
                                                                    4
                         CAVIAR, LLC’S RESPONSE TO JUDICIAL REFERRAL FOR PURPOSE OF DETERMINING RELATIONSHIP
Crutcher LLP
                                                CASE NOS. 3:19-CV-07545-WHA & 3:20-CV-01292
                          Case 3:19-cv-07545-WHA Document 182 Filed 03/10/20 Page 6 of 6


               1              QUINN EMANUEL URQUHART & SULLIVAN, LLP
                              Justin Griffin
               2                justingriffin@quinnemanuel.com
               3              865 S. Figueroa St., 10th Floor
                              Los Angeles, California 90017
               4              (213) 443-3100

               5              Andrew Schapiro
                                andrewschapiro@quinnemanuel.com
               6              191 N. Upper Wacker Dr., Suite 2700 Chicago, Illinois 60606
               7              (312) 705-7472

               8            Attorneys for Petitioners (Case No. 3:19-cv-07545-WHA)

               9
                    By the following means of service:
           10
                           BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On this date, I
           11               electronically uploaded a true and correct copy in Adobe “pdf” format the above-listed
                            document(s) to the United States District Court’s Case Management and Electronic Case
           12               Filing (CM/ECF) system. After the electronic filing of a document, service is deemed
           13               complete upon receipt of the Notice of Electronic Filing (“NEF”) by the registered CM/ECF
                            users.
           14

           15
                           (FEDERAL) I declare under penalty of perjury that the foregoing is true and correct.
           16

           17
                   Executed on March 10, 2020
           18
                                                                           /s/     Tim Kolesk
           19
                                                                                 Tim Kolesk
           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                   5
                          CAVIAR, LLC’S RESPONSE TO JUDICIAL REFERRAL FOR PURPOSE OF DETERMINING RELATIONSHIP
Crutcher LLP
                                                 CASE NOS. 3:19-CV-07545-WHA & 3:20-CV-01292
